BIJUR, J.
This action was brought for gasoline furnished by plaintiff to defendant of the value of $13.20, liability for which defendant admitted. Upon the trial the court dismissed the complaint, and also dismissed the counterclaim. When the counterclaim. was dismissed, judgment should have been given for plaintiff for tire amount concededly due it.
Judgment reversed, with $10 costs to appellant, and judgment directed for the plaintiff for the sum of $13.20 and appropriate costs in the court below. All concur.